 


109 HR 162 IH: Stem Cell Replenishment Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 162 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the use of Federal funds for research on human embryonic stem cells irrespective of the date on which such stem cells were derived, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stem Cell Replenishment Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)Scientists have shown they can direct human embryonic stem cells to develop into insulin-producing cells that might help cure juvenile diabetes. Up to 100 million Americans may benefit from research in this area. 
(2)Parkinson’s disease is a very common neurodegenerative disorder that affects more than 2 percent of the population over 65 years of age. 
(3)Several laboratories have been successful in developing methods to induce embryonic stem cells to differentiate into cells with many of the functions of dopamine-producing neurons used to relieve the symptoms of Parkinson’s disease. 
(4)Without Federal funding for research relating to human embryonic stem cells— 
(A)the Nation’s top academic researchers at universities, medical schools, and teaching hospitals would be precluded from joining in the search for cures; 
(B)progress in this search would be much slower; and 
(C)the United States would lag behind and loose its leadership role in scientific achievement and discovery. 
(5)On August 9, 2001, the President announced that Federal funds may be used for research on human embryonic stem cell lines only if— 
(A)prior to the President’s announcement— 
(i)the derivation process (which commences with the removal of the inner cell mass from the blastocyst) had already been initiated; and 
(ii)the embryo from which the stem cell line was derived no longer had the possibility of development as a human being; 
(B)the stem cells involved were derived from an embryo that was created for reproductive purposes; 
(C)the embryo was no longer needed for such purposes; 
(D)informed consent was obtained for the donation of the embryo; and 
(E)no financial inducements were provided for donation of the embryo. 
3.Federal funding of stem cell research 
(a)Derivation dateNotwithstanding the President’s announcement regarding stem cell research on August 9, 2001, and the notice published by the National Institutes of Health on November 7, 2001, entitled Notice of Criteria for Federal Funding of Research on Existing Human Embryonic Stem Cells and Establishment of NIH Human Embryonic Stem Cell Registry (NOT–OD–02–006), Federal funds may be used for research on human embryonic stem cells irrespective of the date on which the derivation process for such stem cells was initiated or completed. 
(b)Rule of constructionExcept with respect to the derivation date requirement described in subsection (a), this section shall not be construed to affect the requirements made applicable to human embryonic stem cell research in guidelines and notices published by the National Institutes of Health. 
(c)Administrative reviewThe Director of the National Institutes of Health shall— 
(1)review the guidelines and notices published by the National Institutes of Health with respect to human embryonic stem cell research; and 
(2)revise such guidelines and notices to the extent necessary to ensure the availability of not less than 60 stem cell lines that are scientifically fit for distribution for research purposes. 
 
